               Case 19-01010-RAM         Doc 1       Filed 01/22/19    Page 1 of 4




                          UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF FLORIDA
                                   MIAMI DIVISION

In re:
                                                      Case No. 17-10703-RAM
MIAMI NEUROLOGICAL INSTITUTE,
LLC,
                                                      Chapter 7
                   Debtor.
_____________________________________/

SONEET R. KAPILA, Trustee,                            Adv. Proc. No.

                        Plaintiff,

vs.

KENDALL HEALTHCARE GROUP, LTD.,
d/b/a KENDALL REGIONAL MEDICAL
CENTER,

                  Defendant.
_____________________________________/

                                         COMPLAINT

The plaintiff, Soneet R. Kapila, Trustee, sues the defendant, Kendall Healthcare Group, Ltd.,

d/b/a Kendall Regional Medical Center, and states:


         1.    The plaintiff is the trustee in this chapter 7 case, which was commenced by the

filing of a voluntary chapter 11 petition on January 20, 2017 and converted to a chapter 7 case

on February 16, 2017.

         2.    The court has jurisdiction over this matter pursuant to 28 U.S.C. §1334, 28

U.S.C. §157(b)(1), and the district court's Admin. Order 2012-25 referring proceedings to this

court. This is a noncore proceeding.

         3.    Venue is proper in this district pursuant to 28 U.S.C. §1408 and §1409.

         4.    All conditions precedent to the filing of this action have occurred.


                                                 1
               Case 19-01010-RAM           Doc 1       Filed 01/22/19   Page 2 of 4




        5.     The plaintiff is the representative of the debtor's bankruptcy estate, charged with,

among other things, collecting monies owed to the debtor.

        6.     In August 2015, Miami Neurological Institute, LLC ("the debtor") entered into a

Professional Services Agreement ("the Agreement") with the defendant to provide flat fee

emergency call coverage services to the defendant's hospital facility. A copy of the Agreement

is attached as Exhibit A.

        7.     On information and belief, the document is numbered pages 2 through 8, page

1—if it exists at all— consisting of a title page only which neither adds to nor detracts from the

content of the contract.

        8.     The debtor provided 29 hours of physician on-call services called for by the

Agreement at $850 per hour in January 2017 and notified the defendant of the hours and the

obligation to pay $24,650.

        9.     On February 24. 2017, the trustee’s office wrote to Jonathan Hernandez at the

defendant, and on March 20, 2017 the trustee’s office wrote to Elsa Sanchez at the defendant,

to remind them of the then-unpaid $24,650. The defendant has nonetheless not paid any portion

of the $24,650 balance due for January 2017.

                                               COUNT 1
                                           Breach of Contract

        The plaintiff realleges Paragraphs 1 through 9 as if set forth in this count.

      10.      The defendant breached the Agreement by failing to pay $24,650 for the services

rendered during the period January 2017.

       WHEREFORE, the plaintiff demands judgment against the defendant in the amount of

$24,650, plus interest since January 31, 2017 at the Florida legal rate.




                                                   2
                Case 19-01010-RAM          Doc 1       Filed 01/22/19    Page 3 of 4




                                        COUNT 2
                               Quantum Meruit; Implied Contract

        The plaintiff realleges Paragraphs 1 through 9 as if set forth in this count.

       11.     In August 2015, the defendant requested that the debtor provide the defendant

with emergency call coverage services by a physician.

       12.     The debtor did provide the services, and the defendant knowingly accepted the

benefit of those services.

       13.     The reasonable value of the services to the defendant for which the defendant has

not paid the debtor or the plaintiff is $24,650 with interest since January 31, 2017.

       14.     The defendant has refused to pay for the services.

        WHEREFORE, the plaintiff demands judgment against the defendant for $24,650 plus

interest from January 31, 2017 at the Florida legal rate.

                                           COUNT 3
                                 Avoidance of Preferential Setoff

             The plaintiff realleges Paragraphs 1 through 9 as if set forth in this count.

       15.     Kendall Hospital’s counsel has asserted that it may have a defense by way of setoff

against monies owed to it under a relocation agreement between the defendant and the debtor.


       16.     Any monies that might be owed to the defendant by the debtor are under a separate

agreement and would have been owed before January 2017.


       WHEREFORE the plaintiff seeks judgment pursuant to 11 U.S.C. §553(b) avoiding and

recovering the amount of the setoff to the extent that it resulted in a reduction of the deferndant’s

claim against the debtor during the 90 days prepetition.




                                                   3
       Case 19-01010-RAM   Doc 1       Filed 01/22/19    Page 4 of 4



Dated: January 22, 2019
                                        GRAYROBINSON, P.A.
                                        Counsel for Plaintiff
                                        401 E. Las Olas Blvd., Suite 1000
                                        Fort Lauderdale, FL 33301
                                        Ph. (954) 761-8111

                                        s/Patrick S. Scott
                                        Patrick S. Scott
                                        Fla. Bar No. 290025
                                        patrick.scott@gray-robinson.com




                                   4
